Citation Nr: 1638907	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches, to include as secondary to hypertension.

4.  Entitlement to service connection for a right testicular disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to September 1991, and from December 1991 to January 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California, with jurisdiction later being transferred to the RO located in Montgomery, Alabama. 

A Board videoconference hearing was originally scheduled for July 2013.  The Veteran, however, cancelled this proceeding in advance of the hearing date, and requested that the Board adjudicate his appeal on the existing record. 

In July 2014 the Board remanded this appeal for a clarifying medical opinion, examination, and for intertwined issues.  Unfortunately, another remand is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In July 2014, the Board noted that a June 2012 VA examiner's opinion that the Veteran's hypertension was less likely than not due to active duty service was based on an inaccurate factual premise.  The examiner noted that the Veteran was diagnosed with hypertension in February 2008; however, VA treatment records show that he was prescribed blood pressure medication in May 2004, which was a little over two years after his separation from service.  Therefore, the Board determined that an additional medical opinion was needed.

With respect to the claim for service connection for a right testicular disorder, in July 2014 the Board noted that a June 2012 VA examiner stated that there were no objective findings to support a diagnosis.  VA treatment records, however, dated in December 2006 noted that the Veteran had bloody ejaculate for several months as well as a one year history of asymmetrical testicular size.  He also had hematuria and testicular pain in August 2007.  Therefore, an additional VA examination and medical opinion were considered necessary.

Regarding the claimed psychiatric disorder, the Board noted that the Veteran reported having nervous trouble in December 2001, and the examiner noted that he was anxious on occasion.  The Veteran was diagnosed with depression in November 2005.  Therefore, the Board found that a VA examination and medical opinion were necessary to determine the nature and etiology of any psychiatric disorder that may be present.  38 C.F.R. § 3.159 (c)(4) (2013).  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board observes that while on remand, in November 2014 the Veteran submitted written notice expressing his intent to withdraw his claim of entitlement to service connection for depression.  Specifically, he stated, "that all claims for depression, to include an acquired psychiatric disorder are hereby WITHDRAWN.  The Board and all RO's with jurisdiction are hereby ORDERED to withdraw all and any claims for depression."  Nevertheless, in May 2015 the RO sent a letter indicating that the withdrawal of depression had to be in writing in order to be honored.  The RO then included entitlement to service connection for major depression in the May 2016 Supplemental Statement of the Case, and the representative addressed it in the corresponding Form 646.  As such, the Board must continue to treat this issue as on appeal given the most recent correspondence from the Veteran's representative addressed it, and the Veteran was led to believe it was being considered by the RO's SSOC.  See 38 C.F.R. § 20.204 (2015).  See also Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

As the Board has previously noted, a decision on the claim for service connection for hypertension could change the outcome of the Veteran's claim for service connection for migraine headaches, in consideration of the Veteran's contention that his migraine headaches are secondary to his hypertension.  As such, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Pursuant to the remand instruction in July 2014, additional medical treatment records since 2009 were associated with the record.  Although there is a Supplemental Statement of the Case that indicated the Veteran failed to appear for a scheduled VA examination, the Board finds that the facts of this case suggest that the Veteran may not have received notice of the examination.  Specifically, since the July 2014 Board remand, the Veteran, who is homeless, has moved to Los Angeles and his last known address appears to be at a P.O. Box in Long Beach, California.  However, the Compensation and Pension Exam Inquiry form indicates that the Montgomery RO requested examinations for hypertension, the male reproductive system, and mental disorders on March 9, 2015, which examinations were later cancelled by MAS.  Specifically, the Inquiry form indicates that the examination requests were handled by the West LA VA Medical Center, which cancelled for failure to report to the hypertension and male reproductive system examinations, and canceled the examination for mental disorder because the Veteran had withdrawn his claim.  On review, the claims file does not include any letter notifying the Veteran of the date and time of the scheduled examination, and as explained above, entitlement to service connection for depression remains on appeal.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655 (a), (b)(2015).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for VA examination(s) in relation to his claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If possible and appropriate based on the Veteran's current location, refer the Veteran's claims folder to the June 2012 VA hypertension examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hypertension. 

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

The examiner should note that the Veteran had elevated blood pressure readings in service and was later prescribed hypertension medication in May 2004, which was a little over two years after his separation from service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran's hypertension manifested in service or within one year thereafter.  He or she should also state whether it is at least as likely as not that the Veteran's hypertension is otherwise related to his military service, including his high blood pressure readings therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's record.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right testicular disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note the VA treatment record dated in December 2006 indicating that the Veteran had bloody ejaculate for several months as well as a one year history of asymmetrical testicular size.  He also had hematuria and testicular pain in August 2007.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right testicular disorder.  For each disorder identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's record.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that the Veteran reported having nervous trouble in December 2001, and the examiner at that time stated that he was anxious on occasion.  The Veteran was later diagnosed with depression in November 2005. 

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current acquired psychiatric disorder, to include depression.  For each disorder identified, he or she should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including any symptomatology reported therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that there has been compliance this remand.  If there is any deficiency, the AOJ should implement corrective procedures. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. Zissimos
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


